— Order unanimously affirmed without costs. Memorandum: The court properly granted summary judgment to defendants, the manufacturers of two safety components incorporated into a punch press, on the ground that plaintiff’s employer had modified and in fact defeated the purpose of the safety components, thus causing plaintiff’s injury. A manufacturer may not be cast in damages, either for negligence or for products liability, where, after the product leaves the manufacturer’s hands, there is a subsequent modification that substantially alters the product and is the proximate cause of plaintiff’s injuries (Robinson v Reed-Prentice, 49 NY2d 471, 475). That is true whether a plaintiff seeks to hold defendants liable for an alleged product defect or for an alleged failure to warn (Robinson v Reed-Prentice, supra, at 480; Magee v Bliss Co., 120 AD2d 926; see also, Kingsland v Industrial Brown Hoist Co., 136 AD2d 901). As revealed by the parties’ submissions, plaintiff’s injury was the direct result of her employer’s installation of a switch that allowed the press to be operated without the barrier device. Were it not for that modification, the machine *900could not have been operated with plaintiffs hands in proximity to the ram. The modification was accomplished without the knowledge of either defendant. "Material alterations at the hands of a third party which work a substantial change in the condition in which the product was sold by destroying the functional utility of a key safety feature, however foreseeable that modification may have been, are not within the ambit of a manufacturer’s responsibility” (Robinson v Reed-Prentice, supra, at 481). (Appeal from order of Supreme Court, Monroe County, Tillman, J. — summary judgment.) Present— Dillon, P. J., Denman, Boomer, Green and Davis, JJ.